Citation Nr: 1202704	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1988, from December 1990 to May 1991, and from August 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied a compensable rating for the service-connected lumbar spine disability.  An October 2008 rating decision in October 2008 increased the rating to 10 percent, effective July 6, 2006, the date the claim was received.  The Veteran appealed for a higher rating.  A March 2011 rating decision granted a separate 10 percent rating for left lower extremity radiculopathy, effective November 22, 2010.  The Veteran has not disagreed with that rating assigned or the effective date of that rating. 


FINDINGS OF FACT

Degenerative disc disease of the lumbar spine, status post-lumbar strain, is manifested by forward flexion greater than 60 degrees, and a combined range of motion greater than 120 degrees, without abnormal gait or abnormal spine contour. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for degenerative disc disease of the lumbar spine, status post-lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2007 and February 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

The Veteran contends that he is entitled to a rating higher than 10 percent for degenerative disc disease of the lumbar spine, status post-lumbar strain.  

In June 2008, the Veteran was seen at the emergency room for back pain and muscle spasms after he injured his back during active training.  He was given medication and released with restrictions.  Subsequent VA treatment records showed continued complaints of low back pain.  In May 2009, the Veteran exhibited muscle tightness and pain in range of motion of the lumbar spine.  In June 2009, the Veteran reported back crepitation on range of motion and stiffness when rising.  A lumbar spine MRI revealed anterior and posterior extrusion of L4-5 disc elevating both anterior and posterior longitudinal ligaments, slightly compressing anterior thecal sac at at the disc level.  

On VA examination in September 2008, the Veteran complained of intermittent sharp pain in the low back that occasionally radiated into the left buttock.  The pain was worsened by prolonged standing for more than 2 hours and in the morning upon awaking.  He experienced flare-ups in pain after mowing the lawn, playing sports or wearing heavy armor.  The flare-ups, which occurred approximately twice a month, subsided after an hour, after stretching, walking, or taking medication.  The Veteran denied surgery or use of a TENS unit.  He also denied any leg numbness or weakness, erectile dysfunction, or bladder or bowel dysfunction.  There was no physician-prescribed bed rest or episodes of incapacitating back pain in the previous 12 months.  The Veteran ambulated without an assistive device.  His gait was normal and he was able to heel-toe walk.  The Veteran was employed full time as a truck driver.  He limited his driving to 2 hours at a time due to his back disability.  

On physical examination, there was tenderness and tightness in the left lower paraspinal muscles, with truncal range of motion.  Extension was to 25 degrees with grimacing at the end of range of motion; forward flexion was to 70 degrees, with grimacing between 30 and 70 degrees; and lateral bending and rotation were to 30 degrees, bilaterally, without pain.  After 5 repetitions, extension increased to 30 degrees, flexion increased to 90 degrees, with grimacing at the end of range of motion.  Lateral bending and lateral rotation remained the same.  Straight leg raising was negative.  The Veteran could stand on one leg without difficulty.  X-rays of the lumbar spine revealed degenerative narrowing at L4-L5 with adjacent spurring.  The examiner diagnosed a recurrent left lumbar paraspinal muscle strain and degenerative disk disease at L4-L5.  Reportedly, the examiner was unable to delineate additional functional loss without speculation. 

A November 2010 VA clinical treatment note contained findings of low back pain with left leg sciatica.  On examination there were no gross abnormalities.  There was moderate tenderness to palpitation in the mid lower lumbar spine, with some pain radiating to the left hip.  

On VA examination in February 2011, the Veteran complained of pain in the back and legs.  He described pain that radiated from his back to the left leg.  The Veteran rated the pain as 8/10.  There was some numbness and weakness in the left leg.  The pain was worsened with sitting.  Treatment consisted of physical therapy and injections.  The Veteran did not require an assistive device for ambulation.  He related being able to walk for 30 minutes or one quarter mile.  The Veteran denied a history of surgery, physician prescribed bed rest, or bowel or bladder changes.  The condition did not affect the Veteran's activities of daily living, but it did interfere with his ability to perform his job as a truck driver. 

On physical examination, there was tenderness in the lumbar spine on palpitation, with some paraspinal muscles on the left side.  There was no tenderness upon palpitation of the midline spinous process of the lumbar spine.  Forward flexion was to 70 degrees, extension was to 20 degrees, and lateral rotation and flexion were to 20 degrees, bilaterally.  There was no additional pain or changes in motion with repeat motion.  Strength was 5/5 in the lower extremities and sensation was intact, bilaterally, but straight leg raising was positive on the left side.  The Veteran was able to heel-toe walk.  The examiner indicated that X-rays of the lumbar spine revealed pretty good disk height, except L4-5, which showed some disk space narrowing, as well as some posterior stenosis and some foraminal stenosis noted at that level.  The examiner diagnosed lumbar back injury with subsequent likely herniated disk.  The examiner added that since the Veteran had some upper motor neuron signs, including hyperreflexia and clonus of the left side, there was a possibility that the Veteran could have significant central disk herniation causing some of the upper motor neuron changes.  The examiner also noted a history consistent with radiculopathy and a straight leg raise.    

The Veteran's lumbar spine disability has been rated 10 percent disabling.  By a rating decision in March 2011, the RO granted a separate 10 percent disability rating for left lower extremity radiculopathy, effective November 22, 2010.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran's service-connected degenerative disease of the lumbar spine is rated under the General Rating Formula (General Formula) for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2011).  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a rating of 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2011).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2011).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a (2011).

A disability rated under Diagnostic Code 5243 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 10 percent rating are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The criteria for a 20 percent rating, are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2011).

Initially the Board notes that there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least two weeks but less than four weeks during the past 12 months.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met. 

On VA examination in September 2008, forward flexion of the lumbar spine was to 70 degrees, with grimacing between 30 and 70 degrees, and increased with repetitive movements to 90 degrees; extension was to 25 degrees, with grimacing at the end of range of motion, and increased to 30 degrees with repetitive motion; lateral bending and rotation were to 30 degrees, bilaterally, without pain The combined rating of motion was 215 degrees.  Thereafter, in February 2011, flexion was to 70 degrees, extension was to 20 degrees, and lateral rotation and flexion were to 20 degrees, bilaterally.  The combined range of motion was 170 degrees.  There was no objective evidence of pain or additional limitation of motion following repetitive movement.  The Veteran complained of flare-ups in pain.  He specifically reported flare-ups in pain after mowing the lawn, playing sports or wearing heavy armor.  The flare-ups, which occurred approximately twice a month, subsided after an hour, following stretching, or taking medication.  The pain was also worsened by prolonged sitting, and standing for more than two hours.  He rated his back pain as 8/10.

The assignment of a disability rating must be based in fact.  There must be reasons and bases for the assignment of the rating and the decision to not assign the next higher rating.  The Veteran has been examined twice and on both occasions the findings were relatively mild.  The numerical ranges of motion expressed in degrees do not meet the criteria for a higher rating for orthopedic manifestations of the lumbar spine disability.  Therefore, while the Veteran has occasional flare-ups, the frequency of any flare-ups and severity of impairment demonstrated on VA examination, the Board cannot find a basis for concluding that the overall disability picture of the Veteran's low back disability is more commensurate to a level of impairment contemplated in higher ratings.  Thus, a 20 percent rating is not warranted.  The evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that his symptoms more nearly approximate the criteria for the 10 percent rating.

Although there was a finding of muscle spasticity in June 2006, there evidence does not show muscle spasm resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a 20 percent rating. 

To the extent that the Veteran's low back disability has neurological manifestations, the Veteran is already in receipt of a separate compensable rating for left-sided radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran has not disagreed with that rating, which his warranted for mild incomplete paralysis of the sciatic nerve.  That rating appear appropriate as the Veteran's complaints are wholly sensory in nature.  38 C.F.R. § 4.124a (2011)  With regard to the right lower extremity, evidence does not show any neurologic abnormality to warrant a separate rating under Diagnostic Code 8520.  The Board finds that the preponderance of the evidence is against a finding of any additional neurological impairment, including but not limited to loss of bowel or bladder control, consistent with a separate and distinct neurological disability associated with the Veteran's low back disability warranting a separate compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011). 

In sum, the Board finds that a rating greater than 10 percent is not warranted for degenerative disc disease of the lumbar spine, status post-lumbar strain, at any time under consideration in this appeal.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

A rating higher than 10 percent for degenerative disc disease of the lumbar spine, status post-lumbar strain, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


